                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


GENTRY TRANSOU,

                Plaintiff,                                 No. 19-10547

v.                                                         Hon. Nancy G. Edmunds

OAKLAND COUNTY, et al.,

           Defendants.
_______________________________________/

                ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

         Plaintiff Gentry Transou filed this civil rights lawsuit against Defendants

Oakland County, Deputy N. Stoner, Deputy C. Lemke, Marcus Bass, and McLaren

Oakland Hospital on February 22, 2019. The Complaint alleges violations of the

United States Constitution and 42 U.S.C. § 1983. Additionally, there are two state law

claims arising under Michigan law. Since the parties to this matter are non-diverse,

this Court declines to exercise supplemental jurisdiction over the latter claims so as to

avoid jury confusion. See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S.

693, 716 (1973); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich.

1994).

         Thus, pursuant to 28 U.S.C. § 1367(c), all of Plaintiff’s claims based on state

law, including those found in Counts III and IV of his complaint, are hereby

DISMISSED WITHOUT PREJUDICE. The Court will retain jurisdiction over Plaintiff’s

federal claims only.
      SO ORDERED.



                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: February 26, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 26, 2019, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager

 
